Citation Nr: 1145277	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-03 39A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 RO decision.  The veteran presented sworn testimony during a hearing before the undersigned Veterans Law Judge in June 2010.  The Board denied the appeal in September 2010.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court approved a joint motion for remand filed by both parties to the case, vacated the Board's September 2010 decision, and remanded it for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In the joint motion for remand as endorsed by the Court, the authors found fault with the Board's acceptance of two "addenda" to the Board's hearing transcript filed by the Veteran, consisting of a statement from the Veteran and a second statement from his wife.  The Board reviewed the addenda despite the fact that the Veteran had not waived initial Agency of Original Jurisdiction (AOJ) review.  The authors of the joint motion also agreed that the Board improperly relied upon the conclusions reached by a 2007 VA examiner in its denial as to the Veteran's right ear hearing loss.  Lastly, the authors agreed that the Board did not provide an adequate basis to justify its dismissal of lay testimony.  

Subsequent to the Court's July 2011 order, the Veteran has submitted three lay statements to the Board, along with a request that the newly-submitted statements be reviewed by the AOJ initially.  The Veteran's representative submitted helpful written argument in support of the Veteran's claim, and concomitantly waived initial AOJ review of the new lay statements on the Veteran's behalf.  In light of the Veteran's expressed preference, and as the earlier hearing addenda must be sent to the AOJ for initial review anyway, the Board will ignore the representative's waiver in this matter.  Thus, all four lay statements, along with the Veteran's own statement, must be the subject of initial AOJ review along with the entirety of the evidence of record when the case has been returned to the AOJ.  

With regard to the report of the 2007 VA examination, the authors of the joint motion note that the examiner opined that because the test results at the Veteran's separation from service showed hearing acuity within normal limits, that the Veteran's hearing loss must have occurred after his discharge from service.  The opinion did not explicitly comment upon the fact that the Veteran's right ear hearing acuity, as tested upon entrance into service and discharge from service, appears to have decreased, although it remained within normal hearing limits, as defined by VA regulation.  Therefore, upon remand, another VA opinion should be obtained for the purpose of discussing this finding and its medical significance.

As it appears the Veteran continues to receive VA medical care, his VA medical records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If the Veteran has received any private medical care for hearing loss or related matters, he is hereby notified that he should inform the VA of this care, so that records may be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to November 2007 at the VA Outpatient Clinic, Columbus, Ohio, and all related VA facilities, for inclusion in the file.

2.  After obtaining the above requested records, the RO should forward the Veteran's claims file to a VA physician with appropriate expertise in otolaryngology for review of the Veteran's service treatment records, including his entrance and discharge examination reports; and his recent audiological records; and an opinion as to whether it is more, less, or equally likely that the Veteran sustained a decrease in hearing acuity during service, which may be medically linked to an in-service event.  The physician is also requested to review and comment upon the lay statements which have been submitted to show that the Veteran had normal hearing acuity upon entry into service and decreased hearing acuity upon discharge, and the Veteran's hearing testimony.  In so doing, the physician is instructed that the Board finds these statements to be credible representations of the affiants' recollections.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record, especially to include all evidence added to the record since the case was originally certified to the Board.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

